Me.' Justice Aldeey
delivered the opinion of the court.
■The appellant, obtained in this Supreme Court the reversal of a judgment in injunction proceedings brought against him by the plaintiff, to recover the possession of certain properties. The judgment of this court merely reversed the judgment of the lower court against the defendant, without any adjudication as to the costs. Thereafter the defendant filed in the lower court a memorandum of costs which was opposed by the plaintiff principally because the judgment of reversal did not allow costs to the defendant, and for this reason the lower court refused to approve the said memorandum. Fróm that ruling the defendant took the present appeal.
The purpose of a memorandum of costs is only to determine the amount that should be paid as costs in consequence of an order for their payment; therefore a court may not approve a memorandum of costs unless an order or judgment for their, payment has been entered previously, and there being no siich adjudication in this case against the plaintiff-appellee, the lower court acted correctly in refusing to approve the memorandum of costs. Veve v. Municipality of Fajardo, 18 P. R. R. 738; Busigó v. Yordán et al., 19 P. R. R. 598; Hermida v. Marquez, 19 P. R. R. 444; Byron et al. v. Gonzalez, 19 P. R. R. 982; Fajardo Sugar Co. v. Santiago et al., 19 P. R. R. 1091, and Laborde v. López, 29 P. R. R. 499.
If, as the appellant alleges, he is entitled to costs by operation of law because judgment was rendered in his favor,, he should have moved this court to impose costs so that then he could file a memorandum of costs in the lower court. ' •
The order appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.